Citation Nr: 1106748	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-27 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from April 1960 to 
October 1967.  He died in June 1991.  The appellant is the 
Veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 1991; the immediate cause of 
death was myocardial infarction due to or as a consequence of 
coronary artery disease.

2.  At the time of the Veteran's death, his only service-
connected disabilities were posttraumatic stress disorder (PTSD), 
rated at 70 percent, and ascariasis, rated at 0 percent.

3.  During military service, the Veteran served in the Republic 
of Vietnam and is presumed to have been exposed to herbicides.

4.  Ischemic heart disease (to include coronary artery disease) 
is presumptively linked to herbicide exposure.


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's 
death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a pre-existing 
injury in the active military, naval or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a 
Veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  See 38 C.F.R. § 3.312(a).  The issue involved will be 
determined by the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  See id.  Service 
connection for the cause of death is not limited to death caused 
only by diseases or disabilities that had already been service 
connected at time of death, but rather it applies to any chronic 
disability or disease that either began during or was otherwise 
caused by a veteran's military service.  

For a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the veteran's death; combined to 
cause death; aided or lent assistance to the production of death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the veteran materially less 
capable of resisting the effects of other disease or injury 
causing death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.  Although there are primary causes of 
death that by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
even in such cases, consideration must be given to whether there 
may be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death, where the service-connected condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  Id.

The Veteran passed away in June 1991.  The Veteran's death 
certificate lists the immediate cause of his death as myocardial 
infarction, due to, or as a consequence of coronary artery 
disease.  At the time of the Veteran's death, his only service 
connected disability were PTSD and ascariasis.

The appellant initially filed a claim for service connection for 
the cause of the Veteran's death in 1991, but her claim was 
denied and she did not appeal.  In October 2005, the appellant 
filed to reopen her previously denied claim.  As discussed below, 
during the course of this appeal a liberalizing law was enacted 
which created a new evidentiary standard by which a claim of 
entitlement to service connection for ischemic heart disease can 
be substantiated.  See Diseases Associated With Exposure to 
Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic 
B-Cell Leukemias, Parkinson's Disease and Ischemic Heart 
Disease), 75 Fed. Reg. 53,202 (August 31, 2010).  Specifically, 
ischemic heart disease includes, but is not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina.  Because this 
liberalizing law applies to the appellant's claim, the instant 
claim will be reviewed on a de novo basis as opposed to a new and 
material basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 
125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994).

The appellant has advanced several arguments about why service 
connection for the cause of the Veteran's death should be 
granted, including that his PTSD rating should not have been 
reduced from 100 percent to 70 percent, and that the Veteran's 
diabetes mellitus caused his heart problems.  However, these 
arguments will not be addressed, because the Board concludes that 
the criteria for service connection have been met based on a 
different theory of entitlement (by virtue of a liberalizing law 
enacted during the course of the appellant's appeal).

The regulations provide that service connection may be granted on 
a presumptive basis for certain diseases associated with exposure 
to certain herbicide agents, even though there is no record of 
such disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during the 
period beginning on January 9, 1962 and ending on May 7, 1975, in 
the Republic of Vietnam, including the waters offshore, and other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e), 3.313.  This presumption may be rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The disabilities that have been associated with herbicide 
exposure now include, ischemic heart disease.  75 Fed. Reg. 
53,202.  The inclusion of this disability as presumably service 
connected as due to herbicide exposure in Vietnam, is applicable 
to claims received by VA on or after August 31, 2010 and to 
claims pending before VA on that date. 

The appellant's claim was received in October 2005 and was 
pending before VA on August 31, 2010.  As such, the liberalizing 
law linking ischemic heart disease to herbicide exposure applies 
to her claim.

In this case, the record clearly establishes that the Veteran 
served in the Republic of Vietnam during the applicable time 
period (earning a Combat Infantry Badge), and he is therefore 
presumed to have been exposed to herbicides.  He died of a 
myocardial infarction which was caused by his diagnosed coronary 
artery disease, and coronary artery disease is presumptively 
associated with herbicide exposure.

Therefore, because the Veteran's death was caused by a disease 
that is presumptively linked to his military service, the 
criteria for service connection for the cause of the Veteran's 
death have been met, and the appellant's claim is granted.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).
 

ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


